UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 26, 2011 CH ENERGY GROUP, INC. (Exact name of registrant as specified in charter) New York 0-30512 14-1804460 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 284 South Avenue Poughkeepsie, New York 12601-4839 (Address of principal executive offices) (Zip Code) (845) 452-2000 (Registrant's telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On April 28, 2011, CH Energy Group, Inc. (“CH Energy Group”) filed a Current Report on Form8-K (the “Original Form8-K”), which included disclosure of the voting results at CH Energy Group’s 2011 Annual Meeting of Stockholders held on April 26, 2011 (the “Annual Meeting”). This Form8-K/A is being filed solely to supplement the disclosures made under Item 5.07 of the Original Form8-K regarding the frequency of future non-binding, advisory votes on executive compensation. Item 5.07 Submission of Matters to a Vote of Security Holders As reported in the Original Form 8-K, at the Annual Meeting, over a majority of the votes cast recommended that CH Energy Group conduct future advisory votes regarding executive compensation on an annual basis. On June 2, 2011, after careful consideration of the voting results at the Annual Meeting, and upon the recommendation of the Compensation Committee, the Board of Directors of CH Energy Group determined that an advisory vote on executive compensation will be conducted on an annual basis until the next required non-binding advisory vote on the frequency of such votes on executive compensation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CH ENERGY GROUP, INC. Date: June 7, 2011 By: /s/Kimberly J. Wright Kimberly J. Wright Vice President - Accounting and Controller - 2 -
